 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-00189-JAM
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14 BRIAN RAYMOND SCHECKLA,                        DATE: April 14, 2020
                                                  TIME: 9:15 a.m.
15                                  Defendant.    COURT: Hon. John A. Mendez
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on April 14, 2020.

21         2.     By this stipulation, defendant now moves to continue the status conference

22 until June 16, 2020 at 9:15 a.m., and to exclude time between April 14, 2020, and June 16,

23 2020, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes 591 pages of reports and photos. All of this discovery has been

28         either produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1               b)      On February 20, 2020, counsel for the defendant and the United States

 2        discussed the status of the case. Counsel for the defendant requested additional

 3        discovery related to information referenced in investigative reports. In response,

 4        the United States will be producing additional discovery and counsel for the

 5        defendant will need additional time to review the additional discovery.

 6               c)      March 25, 2020, the parties conferred regarding the status of the case.

 7        Counsel for the defendant indicated that he and the defendant are still reviewing

 8        the discovery and determining how to proceed with the case.

 9               d)      Accordingly, counsel for defendant desires additional time to consult

10        with his client, review the current charges and discovery, conduct investigation and

11        research related to the charges, and otherwise prepare for trial.

12               e)      Counsel for defendant believes that failure to grant the above-

13        requested continuance would deny him the reasonable time necessary for effective

14        preparation, taking into account the exercise of due diligence.

15               f)      The government does not object to the continuance.

16               g)      Based on the above-stated findings, the ends of justice served by

17        continuing the case as requested outweigh the interest of the public and the

18        defendant in a trial within the original date prescribed by the Speedy Trial Act.

19               h)      For the purpose of computing time under the Speedy Trial Act, 18

20        U.S.C. § 3161, et seq., within which trial must commence, the time period of April

21        14, 2020 to June 16, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

22        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

23        by the Court at defendant’s request on the basis of the Court’s finding that the ends

24        of justice served by taking such action outweigh the best interest of the public and

25        the defendant in a speedy trial.

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         4.     Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5

6
     Dated: March 27, 2020                           MCGREGOR W. SCOTT
7                                                    United States Attorney
8
                                                     /s/ JUSTIN L. LEE
9                                                    JUSTIN L. LEE
                                                     Assistant United States Attorney
10

11
     Dated: March 27, 2020                           /s/ DAVID W. DRATMAN
12                                                   DAVID W. DRATMAN
13                                                   Counsel for Defendant
                                                     BRIAN RAYMOND SCHECKLA
14                                                   (as authorized on March 27, 2020)
15

16

17                                    FINDINGS AND ORDER

18        IT IS SO FOUND AND ORDERED this 27th day of March, 2020.

19
                                                   /s/ John A. Mendez
20                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
